 1

 2                                                                              JS-6
 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9

10   MAZAL GROUP, LLC.,                        )   Case No.      CV-18-07562-R-JPR
                                               )
11                       Plaintiff(s),         )
                                               )
12                v.                           )   ORDER OF DISMISSAL
                                               )   BY LACK OF PROSECUTION
13   AMANDA STANWIX, et al.                    )
                                               )
14                                             )
                         Defendant(s).         )
15                                             )
16         Plaintiff was ordered to show cause in writing no later than September 16, 2019 why this
17   action should not be dismissed for lack of prosecution. On September 16, 2019, plaintiff filed a
18   response to the Court’s Order to Show Cause. Plaintiff’s response, however, fails to show
19   good cause as to why this case should not be dismissed for lack of prosecution.
20         WHEREAS, the period has elapsed without proper proof of timely service of the complaint
21   and summons, and the period has elapsed without any good cause to warrant a further extension;
22         The Court hereby DISMISSES this instant action for lack of prosecution.
23

24   Dated: September 27, 2019
25

26                                                          HONORABLE
                                                              NORABBLE
                                                                    L R. GARY KLAU
                                                                               KLAUSNER
                                                            UNITED STATES DISTRICT JUDGE
27

28
